Order of the Family Court, Dutchess County, dated July 12, 1973, which, upon a prior finding of said court, after a hearing, that appellant is a juvenile delinquent, placed her on probation for one year. The notice of appeal is hereby amended to show the correct date of the order, July 12, 1973, instead of *862June 22, 1973. Order reversed, on the law and the facts, without costs, and petition dismissed. In our opinion, the evidence adduced failed to sustain, the petition beyond a reasonable doubt. Gulotta, P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.